                                   1

                                   2

                                   3

                                   4                                       UNITED STATES DISTRICT COURT

                                   5                                      NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TRUE HEALTH CHIROPRACTIC INC, et                  Case No. 13-cv-02219-HSG
                                         al.,
                                   8                                                       ORDER DENYING DEFENDANT
                                                            Plaintiffs,                    MTI'S MOTION FOR LEAVE TO FILE
                                   9                                                       AN AMENDED ANSWER
                                                    v.
                                  10                                                       Re: Dkt. No. 353
                                         MCKESSON CORPORATION, et al.,
                                  11
                                                            Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On May 15, 2013, Plaintiff True Health Chiropractic Inc. (“True Health”) filed its

                                  14   complaint against Defendant McKesson Corporation. Dkt. No. 1. After filing a First Amended

                                  15   Complaint on June 20, 2013, True Health sought leave from the Court to file a Second Amended

                                  16   Complaint. Dkt. No. 69. The Court granted Plaintiff’s request and it filed its Second Amended

                                  17   Complaint on July 18, 2014, where it added McKesson Technologies, Inc. (“MTI”) as a

                                  18   Defendant. Dkt. No. 90. MTI filed its answer on August 22, 2014. Dkt. No. 104. On February

                                  19   12, 2020, MTI filed this motion for leave to file an amended answer, to change paragraph 20: its

                                  20   admission that Exhibit C to the Second Amended Class Action Complaint “appears to be a true

                                  21   and correct copy of a document received by MTI” from the Federal Communications Commission
                                       (‘FCC’). Dkt. No. 353 (“Mot.”) at 2. True Health filed its opposition to this motion on February
                                  22
                                       26, 2010, Dkt. No. 357 (“Opp.”), and MTI filed its reply on March 4, 2020, Dkt. No. 359
                                  23
                                       (“Reply”).
                                  24

                                  25     I.   LEGAL STANDARD

                                  26          A.         Amendment of Pleadings
                                              Generally, under Rule 15(a)(2), “leave to amend shall be freely granted ‘when justice so
                                  27
                                       requires.’” Townsend v. Univ. of Alaska, 543 F.3d 478, 485 (9th Cir. 2008) (quoting Fed. R. Civ.
                                  28
                                   1   P. 15(a)(2)). “This policy is to be applied with extreme liberality.” Eminence Capital, LLC v.

                                   2   Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003) (internal quotation marks omitted). However,

                                   3   “[o]nce the district court ha[s] filed a pretrial scheduling order pursuant to Federal Rule of Civil

                                   4   Procedure 16 which established a timetable for amending pleadings that rule’s standards control.”

                                   5   Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607–08 (9th Cir. 1992). Rule 16 provides

                                   6   that the Court

                                   7                    must issue a scheduling order [that] limit[s] the time to join other
                                                        parties, amend the pleadings, complete discovery, and file motions
                                   8                            ....
                                                        A schedule may be modified only for good cause and with the judge’s
                                   9                    consent.
                                  10   Fed. R. Civ. P. 16(b). The “good cause” requirement of Rule 16 “primarily considers the

                                  11   diligence of the party seeking the amendment.” Johnson, 975 F.2d at 609.

                                  12          If the Court finds that the good cause requirement of Rule 16 is met, the moving party
Northern District of California
 United States District Court




                                  13   “must then demonstrate that the motion is also proper under Rule 15.” Rodarte v. Alameda Cty.,

                                  14   No. 14-cv-00468-KAW, 2015 WL 5440788, at *2 (N.D. Cal. Sept. 15, 2015). The five factors

                                  15   relevant to determining proper amendment under Rule 15 are (1) bad faith, (2) undue delay, (3)

                                  16   prejudice to the opposing party, (4) futility of amendment, and (5) previous amendments. Foman

                                  17   v. Davis, 371 U.S. 178, 182 (1962); see also Wash. State Republican Party v. Wash. State Grange,

                                  18   676 F.3d 784, 797 (9th Cir. 2012) (same factors). The Court weighs prejudice to the opposing

                                  19   party most heavily. See Eminence Capital, 316 F.3d at 1052 (9th Cir. 2003). “Absent prejudice,

                                  20   or a strong showing of any of the remaining Foman factors, there exists a presumption under Rule

                                  21   15(a) in favor of granting leave to amend.” Id.

                                  22    II.   ANALYSIS
                                  23          MTI argues that Rule 16’s “good cause” standard does not apply because the “Court never

                                  24   set a scheduling order deadline to amend the pleadings.” Mot. at 4. However, contrary to this

                                  25   statement, the December 3, 2014 scheduling order specifically stated that “[f]urther amendment of

                                  26   the pleadings would require a showing of good cause.” Dkt. No. 142. Although the Court

                                  27   subsequently amended some of the deadlines after the case was reassigned, appealed, and

                                  28   remanded, see Dkt. Nos. 177, 286, it did not vacate the good cause requirement for amendment of
                                                                                          2
                                   1   pleadings. Accordingly, MTI must meet the good cause standard.

                                   2          MTI argues that it meets the standard because it does not seek “to add a new theory to the

                                   3   case, necessitate further discovery, or delay any dispositive motion, pretrial, or trial deadlines.”

                                   4   Mot. at 7 (citing rom Earth Island Inst. v. Elliott, 318 F. Supp. 3d 1155, 1170–71 (E.D. Cal. 2018),

                                   5   appeal dismissed as moot, 775 F. App’x 312 (9th Cir. 2019)). This case, however, is

                                   6   distinguishable. In Earth Island, “[o]nce Federal Defendants pointed out that the operative

                                   7   Complaint did not cite one of the CEs at issue, Plaintiffs promptly sought to amend the Complaint

                                   8   to bring it into conformance with the issues the parties have briefed both in the present motion and

                                   9   in prior rounds of motions practice.” 318 F. Supp. 3d at 1171. Here, MTI seeks to change an

                                  10   admission that has been consistently pointed to by Plaintiffs in motions practice throughout the

                                  11   life of the case. See e.g., Dkt. Nos. 209, 244, 248, 292. Although MTI points to some evidence

                                  12   indicating that that admission was in error, this is hardly the circumstance faced in Earth Island,
Northern District of California
 United States District Court




                                  13   where the party seeking amendment acted quickly once becoming aware of the error.

                                  14          Importantly, the good cause requirement “primarily considers the diligence of the party

                                  15   seeking the amendment.” Johnson, 975 F.2d at 609. The Court granted MTI’s request to

                                  16   substitute counsel on February 18, 2015. Dkt. No. 161. By at least October 2015, if not sooner,

                                  17   new counsel became aware of the apparent error in MTI’s answer—Plaintiffs filed a supplemental

                                  18   brief in support of its initial motion for class certification on October 16, 2015 where they

                                  19   specifically cited paragraph 20 of Defendants’ answers. See Dkt. No. 244 at 4 (“The FCC

                                  20   attached a copy of 47 U.S.C. § 227 and § 64.1200 and warned Defendants that in the event of a

                                  21   complaint or dispute, the burden rests with the fax sender to demonstrate that it either obtained

                                  22   prior express invitation or permission to send the facsimile advertisement or satisfied all the

                                  23   criteria necessary to invoke the established business relationship exemption. Both Defendants

                                  24   admit they received this document. (Docs. 103 & 104, ¶ 20).”) (internal citation omitted). MTI

                                  25   and counsel have been aware of this apparent error for over four years, but only now bring this

                                  26   motion to amend their answer to “align with sworn testimony.” Mot. at 4. Defendant MTI should

                                  27   have done so sooner. Instead, as it has been doing in motions practice, MTI will have the

                                  28   opportunity to present evidence at trial putting this admission into question. As MTI suggests,
                                                                                          3
                                   1   discovery on this point has been completed, and it has testimony that it may permit to show that

                                   2   this point is in dispute, despite any previous pronouncements.

                                   3          Because MTI fails to show good cause for leave to file its amended answer, the Court

                                   4   DENIES its motion. However, as MTI notes, “a motion to amend is not necessarily required to

                                   5   retract a judicial admission asserted in a prior pleading.” Schwartz v. Adams Cty., No. CV 09-019-

                                   6   SEJLCWD, 2010 WL 2011582, at *4 (D. Idaho May 20, 2010) (citing Sicor Ltd. v. Cetus Corp.,

                                   7   51 F.3d 848, 859–60 (9th Cir. 1995)). MTI has already laid a foundation to find that it has

                                   8   retracted its judicial admission through its briefs opposing both the original and renewed class

                                   9   certification motions, see Dkt. Nos. 247, 302, and the evidentiary support submitted with this

                                  10   motion, see Dkt. Nos. 353-3, 353-4, 353-5, 353-6. Thus, there remains no concern that the

                                  11   Court’s denial of MTI’s motion would result prejudice to MTI “on the basis of [ ] technicalities.”

                                  12   Foman v. Davis, 371 U.S. 178, 181 (1962).
Northern District of California
 United States District Court




                                  13

                                  14          IT IS SO ORDERED.

                                  15   Dated: 3/16/2020

                                  16                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  17                                                   United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        4
